                    Case 1:21-cv-00200-N/A Document 1             Filed 04/28/21     Page 1 of 3 FORM 1

UNITED STATES COURT OF INTERNATIONAL TRADE


 CYBER POWER SYSTEMS (USA) INC,

                                               Plaintiff,                    SUMMONS
                                v.
                                                                             Court No. 21-00200
 THE UNITED STATES

                                               Defendant.


TO:     The Attorney General and the Secretary of the Treasury:

        PLEASE TAKE NOTICE that a civil action has been commenced pursuant to 28 U.S.C. 1581(a) to
contest the denial of the protest specified below (and the protests listed in the attached schedule).

                                                        /s/ Mario Toscano
                                                        Clerk of the Court

                                                       PROTEST
  Port of                                                    Date Protest
  Entry: 3501-Minneapolis, MN                                Filed:       September 11, 2020

  Protest                                                    Date Protest
  Number: 3501-20-102183                                     Denied:      November 14, 2020

  Importer: Cyber Power Systems USA Inc.

  Category of merchandise: Telecommunications cables

                                ENTRIES INVOLVED IN ABOVE PROTEST
      Entry Number        Date of        Date of             Entry Number       Date of        Date of Liquidation
                          Entry          Liquidation                            Entry
      See attached list




 US Customs & Border Protection                                       John M. Peterson.
 5600 American Boulevard, Suite 760
                                                                      Neville Peterson LLP
 Bloomington, MN 55437
                                                                      One Exchange Plaza at 55 Broadway
                                                                      New York, New York 10006
                                                                      (212) 635-2730
                    Case 1:21-cv-00200-N/A Document 1                   Filed 04/28/21         Page 2 of 3 FORM 1

                                   CONTESTED ADMINISTRATIVE DECISION
                                                  Appraised Value of Merchandise

                                                          Statutory Basis                           Statement of Value

  Appraised:




  Protest Claim:




                                                 Classification, Rate or Amount
                                    Assessed                                        Protest Claim

  Merchandise                 Paragraph or Item                Rate               Paragraph or Item               Rate
                                  Number                                              Number

                                  8544.42.20+                                        8544.42.20 +
                                                               25%
  Telecommunication                9903.88.03                                         9903.88.33
  cables                                                                                                          Free




                                                              Other




  The issue which was common to all such protests:
  Classification and rate and amount of duties assessed



Every denied protest included in this civil action was filed by the same above-named importer, or by an authorized person in
his behalf. The category of merchandise specified above was involved in each entry of merchandise included in every such
denied protest. The issue or issues stated above were common to all such denied protests. All such protests were filed and
denied as prescribed by law. All liquidated duties, charges or exactions have been paid, and were paid at the port of entry
unless otherwise shown.

                                                             /s John M. Peterson
                                                           Signature of Plaintiff’s Attorney

                                                           April 28, 2021
                                                           Date
              Case 1:21-cv-00200-N/A Document 1      Filed 04/28/21   Page 3 of 3 FORM 1


Protest No.      Date Protest      Date        Entry No.    Entry Date    Liquidation
                    Filed         Protest                                    Date
                                  Denied
3501-20-102183   09/11/2020     02/06/2021   791-19115264   4/27/2019     3/20/2020
                                             791-19126444   5/8/2019       4/3/2020
                                             791-19130040    5/15/19      4/10/2020
                                             791-19142664   5/23/2019     4/17/2020
                                             791-24412607   7/10/2019      6/5/2020
                                             791-24442745   7/27/2019     6/19/2019
                                             791-24483814   8/15/2019     3/27/2020
                                             791-24482881   8/15/2019     3/27/2020
                                             791-24572426   9/20/2019     8/14/2020
                                             791-24556528   9/12/2019      8/7/2020
